REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claims, the prior art (e.g., US 2012/0263276) discloses an x-ray imaging system (fig. 3) comprising: a movable x-ray imager (301) including a first backscatter x-ray detector assembly (303,304); and a second backscatter x-ray detector assembly (305,306) that is configurable with the movable x-ray imager, the movable x-ray imager (301) and the second backscatter x-ray detector assembly (305,306) including attachment features configured to secure the second backscatter x-ray detector assembly (305,306) with the movable x-ray imager in an arrangement having the second and first backscatter x-ray detector assemblies fixedly oriented with respect to each other (303-306). The prior art (e.g., US 2016/0070006) also discloses removable attachment with complementary attachment features (fig. 2; pars. 24 and 33).
However, the prior art fails to disclose or fairly suggest an x-ray imaging system including: wherein the second backscatter x-ray detector assembly forms an outer loop defining an inner opening at which the movable x-ray imager is configured to be received for attachment of the second backscatter x-ray detector assembly with the movable x-ray imager to form the attached arrangement, in combination with all of the other recitations in the claim. 

Regarding claim 19, the prior art (e.g., US 2012/0263276) discloses a similar system.
However, the prior art fails to disclose or fairly suggest an x-ray imaging system including: wherein the means for detecting the second portion of the backscattered x-rays forms an outer loop defining an inner opening at which the means for x-ray imaging is configured to be received for attachment of the means for detecting the second portion with the means for x-ray imaging to form the attached arrangement, in combination with all of the other recitations in the claim. 

Regarding claim 20, the prior art (e.g., US 2012/0263276) discloses a similar system. The prior art (e.g., US 2013/0208850) also discloses a kit (par 12). 
However, the prior art fails to disclose or fairly suggest an x-ray imaging kit including: wherein the second backscatter x-ray detector assembly forms an outer loop defining an inner opening at which the movable x-ray imager is configured to be received for attachment of the second backscatter x-ray detector assembly with the movable x-ray imager to form the attached arrangement, in combination with all of the other recitations in the claim. 

Regarding claim 21, the prior art (e.g., US 2012/0263276) discloses a similar method.  
However, the prior art fails to disclose or fairly suggest a method of x-ray imaging including: the second backscatter detector assembly forming an outer loop defining an inner opening, wherein attaching includes the second backscatter x-ray detector assembly receiving, at the inner opening, the movable x-ray imager, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884